Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an after final amendment. 
The applicant has also filed an IDS dated 5-10-21. 
The IDS includes a single reference or U.S. Patent Application Pub. No.; US 20190217735 A1 to Donnelly that was filed in January 13, 2017 and is assigned to UBER™. This is prior to the effective filing date of 4-19-17. 

    PNG
    media_image1.png
    716
    671
    media_image1.png
    Greyscale

In regard to claim 1, 14, and 27 Donnelly discloses “[a]n autonomous vehicle charging facility comprising: 
a plurality of charging stations; (see charging stations 150 and 150 where the autonomous vehicles are directed in an autonomous manner) 

    PNG
    media_image2.png
    674
    773
    media_image2.png
    Greyscale
a power transmitting system located at each charging station, the power transmitting system being connected to a power supply; and (see distribution grid and transmission grid and power plant being provided to the charging stations 150, 150)

    PNG
    media_image3.png
    631
    733
    media_image3.png
    Greyscale
a station charging control system operably connected to the power transmitting system at each charging station; (see element 454)
wherein each charging station is configured to wirelessly charge a vehicle;  (see paragraph 85 where one or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system.)

    PNG
    media_image4.png
    587
    928
    media_image4.png
    Greyscale
wherein the station charging control system is configured to communicate with 
a remote control system to 
transmit station location data of the plurality of charging stations and to  (see paragraph 25)
receive a vehicle ID for a selected autonomous vehicle assigned to 
a selected charging station for a power charging session; (see paragraph 25)
wherein the station charging control system is configured to transmit alignment signals to the selected autonomous vehicle for aligning the autonomous vehicle with respect to (see paragraph 25-29)
the power transmitting system at the selected charging station; [[and]]
wherein the remote control system assigns to each of the plurality of charging stations
the autonomous vehicle before the autonomous vehicle arrives at the vehicle charging facility (see paragraph 25-30)
and before the autonomous vehicle is within a range of receiving the alignment signals from(see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices  )
the plurality of charging stations at the vehicle charging facility: and  (see claims 1-4 where the vehicle is an autonomous vehicle and has a system configured to control the vehicle to move it to charging location for the vehicle for charging based on a charging control signal)
wherein the power transmitting system is configured to 
transfer electric power to the autonomous vehicle transmitting the vehicle ID from the selected autonomous vehicle”. (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging station. One or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between energy storage device(s) 330 and coupled inductive charging coils associated with an energy transfer system. )
	Therefore, the amendment raises new issues that require further search and consideration. 
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668